B. F. SAPPOLD, J.
This suit was brought by the appellant to recover damages on an injunction bond given by the appellees to restrain her from prosecuting in the probate court her claim for dower in the lands of her husband.
The defendants pleaded that the bond was executed in 1868, and that the chancellor under whose order it was taken, and the register in chancery who approved it, and to whom it was payable, were not lawful officers, and had no authority of law for their action ; that they were officers of a government in rebellion against the United States. A demurrer to this plea was overruled, and the plaintiff took a non-suit.
The ruling of this court has been, that the acts of the courts and their officers in this State during the late civil war are not void.— Griffin v. Ryland, 45 Ala. 688. The, demurrer ought to have been sustained. No other question is presented, either in the assignment of errors or the argument of counsel.
The judgment is reversed and the cause remanded.